Citation Nr: 1208821	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  06-07 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from February 1988 to February 1990.  Prior to his 1988 enlistment in active service, the Veteran had reserve component service of unverified types and dates, apparently beginning in 1981.  The character of the Veteran's February 1990 discharge from active service was upgraded to "Under Honorable Conditions (General)" in 2002.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the appeal in November 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his July 2011 VA examination, the Veteran reported that he had been granted Social Security Administration (SSA) disability benefits due to a low back disorder.  The Veteran had not previously reported that fact in his 2003 claim, at the time of VA examinations in 2003 and 2006, or in his substantive appeal.  In the absence of an attempt to obtain SSA records, the Board is unable to determine whether SSA records from 1998 are available, or whether such records, if obtained, would be relevant to this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide written authorization necessary to obtain all documents from the Social Security Administration pertaining to the 1998 award of SSA disability benefits.  Also, afford the Veteran another opportunity to identify any VA or non-VA (private) medical treatment he obtained after his February 1990 service discharge and prior to a November 1994 lumbar laminectomy.  Obtain any necessary authorization to obtain such documents, as well as advise the Veteran that it is his responsibility to submit them.

2.  Thereafter, contact SSA and request a copy of all records associated with a 1998 award of disability benefits to the Veteran, to include the Veteran's SSA disability claim, the disability determination, and all medical records considered in making the disability determination.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified. 

3.  Request the Veteran's 1990 records from Good Hope Hospital, 410 Denim Drive, Erwin, NC  28339 (near Bunnlevel, North Carolina).  If that hospital is no longer open, ask the successor institution for all records available from the Veteran's 1990 treatment.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified. 

4.  Obtain the Veteran's VA and non-VA clinical records since January 2006, with authorization from the Veteran, as appropriate, or advise the Veteran that it is his responsibility to submit them.

5.  Then, after an attempt has been made to obtain each item of evidence addressed in numbered paragraphs #1 through #4, if any additional evidence pertains to a back disorder, ask the examiner who conducted VA examination in July 2011, if available, to review the claims file again, in light of the additional evidence obtained.  If the examiner who conducted the July 2011 VA examination is not available, a VA orthopedist should be asked to review the file.  The examiner is requested to opine as to whether it is it at least as likely as not (50 percent or greater probability) that the back disorder for which the Veteran required surgery in November 1994 was incurred during his military service or as a result of that service, or was manifested within one year following his February 1990 discharge from military service?  Rationale must be provided for the opinion proffered.  

6.  Then, review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

7.  Finally, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


